OPINION AND ORDER
THOMAS C. GIBBONS, Bankruptcy Judge.
The debtors commenced an adversary proceeding pursuant to 11 U.S.C. § 522(f) to avoid two judgment liens on their home to the extent that the liens impair their exemptions in bankruptcy. We grant the debtors the relief requested.
FINDINGS OF FACT
1. The debtors own a parcel of real property which was worth $82,500 as of the commencement of the case.
2. The property is encumbered by a first mortgage held by First Eastern Bank. The principal of the debt as of the filing of bankruptcy was $67,029.28 plus approximately $1,000 more for unpaid pre-petition interest.
3. First Eastern Bank holds a judgment lien against the property in the amount of $1,912.99.
4. Security Bank & Trust Company (Security Bank) also holds a judgment lien on the property. Although the amount of the lien is not disclosed in the record, Security Bank has consented to the relief requested in a letter addressed to the Court.
5. Both judgment liens are subordinate to the mortgage.
6. Both debtors claim an exemption in the property of $7,500 each for a total of $15,000.
DISCUSSION
In the case at bar the debtors have elected under § 522(b) of the Bankruptcy Code to use the scheme of federal bankruptcy exemptions of § 522(d) rather than the state law counterparts. Both debtors have applied their $7,500.00 exemption found in § 522(d)(1) to their residence. This allows the debtors to exempt collectively $15,000 of the equity in the home. § 522(m). Section 522(f) allows the debtors to avoid judicial liens to the extent that the liens impair the debtors’ exemptions. Since the difference between the value of the home and the principal indebtedness on the first mortgage is less than the amount that the debtors collectively claim as exemptions in the property, the judicial liens which encumber the property are avoided.
CONCLUSIONS OF LAW
The judicial liens of First Eastern Bank and Security Bank & Trust Company which encumber the debtors’ residence are avoided in full.